                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
RICKEY ALFORD a/k/a MORRIS          )
DAY,                                )
                                    )
            Plaintiff,              )
                                    )                  Civil Action No.
            v.                      )                  18-12395-FDS
                                    )
BRADE STEVEN, et al.,               )
                                    )
            Defendants.             )
____________________________________)

                                              ORDER

SAYLOR, J.

       For the reasons stated below, the Court will order the plaintiff to pay the $400 filing fee or

the action will be dismissed.

       On November 26, 2018, Rickey Alford, a prisoner of the state of California, filed a pro se

civil complaint in this court. Plaintiff did not pay the $400 filing fee or seek leave to proceed in

forma pauperis.

       On at least three occasions prior to the filing of this action, lawsuits filed by the plaintiff

were dismissed on the grounds that they were frivolous or malicious or failed to state a claim

upon which relief can be granted. See In re Alford, Nos. 01-00074 CAL PR, 01-0075 CAL PR,

01-00272 CAL PR, 01- 0307 CAL PR and 01-00308 CAL PR, 2001 WL 277956, at * 1 (N.D.

Cal. March 7, 2001) (citing three cases filed by Rickey Louis Alford, a/k/a Morris Day, in the

Northern District of California and dismissed prior to 2001 on grounds that they were frivolous,

malicious, or failed to state a claim); Day v. Ninth Cr. Ct. of Appeals Judges, et al., No. 98-0902

FMS PR, 1998 WL 169537, at * 1 (N.D. Cal. March 13, 1998) (citing three cases filed by Morris
Day, a/k/a Rickey Louis Alford, in the Northern District and dismissed prior to 1998 on the

grounds that they were frivolous, malicious, or failed to state a claim). See also Alford v.

Nickerson, et al, Nos. 06-1327 DFL GGH P, 2006 WL 2092001 (E.D. Cal July 26, 2006) (taking

judicial notice of orders filed March 7, 2001).

        A prisoner generally cannot proceed in forma pauperis if he has, on three or more prior

occasions, filed an action or appeal that was dismissed on the ground that it was frivolous, was

malicious, or failed to state a claim upon which relief can be granted. See 28 U.S.C. § 1915(g).

Where a prisoner has “three strikes,” he may only proceed in forma pauperis if he is “under

imminent danger of serious physical injury.” Id. Alford does not allege that he is under

imminent danger of serious physical injury.

        Accordingly, IT IS HEREBY ORDERED that that plaintiff Rickey Alford, a/k/a Morris

Day, shall submit, within 21 days of the date of this Order, the $400 filing fee. Failure of plaintiff

to comply with this directive within 21 days of the date of this Order will result in the dismissal of

this action.

So Ordered.

                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
                                                      United States District Judge

Dated: November 28, 2018




                                                  2
